Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION
This office action is in reply communication filed on 07/12/2021.
Claims 1-40 are pending.

Response to Argument
 Applicant’s arguments, see page 13, filled on 07/12/2021, with respect to Objection to claims 1-20 have been fully considered and are persuasive. The Objection to claims has been withdrawn.
 Applicant’s arguments, see page 13, filled on 07/12/2021, with respect to 35 U.S.C. §112(b) rejection of claims 1 and 8 have been fully considered and are persuasive. The 35 U.S.C. §112(b) rejection has been withdrawn.
   Applicant’s arguments, see page 13, filled on 07/12/2021, with respect to 35 U.S.C. §102 rejection of claims 1, 10, 17 and 26 have been fully considered and are persuasive. The 35 U.S.C. §102 rejection has been withdrawn.
Applicant’s arguments, see pages 15-21, filled on 07/12/2021, with respect to 35 U.S.C. §103 rejection of claims 1, 10, 17 and 26 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


For other arguments of claims 2-5, 7-9, 11-16, 18-21, 23-25, and 27-30, are also moot with same reason as their independent claims 1, 10, 17, and 26.
 
Objection to the ABSTRACT
The ABSTRACT is being objected since it limits to 150 words.

CLAIM INTERPRETATION
35 USC § 112, (f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112 (f).  The presumption that § 112 (f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112 (f).  The presumption that § 112 (f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 



The limitation of claim 31 that recites “means for selecting, means for determining, means for transmitting,…,” has/have been interpreted under 35 U.S.C. 112(f), because it uses/they use a generic placeholder “means for” coupled with functional language “selecting, determining, transmitting ” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim(s) 17 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the communication manager 615 and transmitter 640 disclosed in figure 6 appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation.  

The limitation of claim 34 that recites “means for receiving, means for determining,…,” has/have been interpreted under 35 U.S.C. 112(f), because it uses/they use a generic placeholder “means for” coupled with functional language “receiving, determining” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the receiver 610 and the communication manager 615 disclosed in figure 6 appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation.  

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f), applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
 
Claims 1-2, 4, 10, 17-18, 26, 31-32, 34, 36-37, and 39 are rejected under 35 U.S.C. 103 unpatentable over CHAE et al. (US 2020/0267671) in view of Loehr et al. (US 2018/0139724).
 
Regarding claim 1, CHAE discloses a method for wireless communications [Fig. 8, ¶ 101; method of first UE (UE1) and second UE (UE2) performing D2D communication], comprising: 
selecting, by a first wireless device, a first transmission resource to be selected for transmission by the first wireless device [Fig. 8, ¶ 101;  selects a resource unit corresponding to a specific resource from a resource pool corresponding to a set of resources] and to be included in a first set of resource reservation information to be transmitted during a transmission interval [Fig. 8, ¶ 101; wherein the a resource pool includes a plurality of resource units and may be able to use the selected resource unit(s) for D2D signal transmission within a period of N.sub.T subframes]; 
determining, by the first wireless device, one or more second transmission resources that are selected for transmission by one or more second wireless devices via respective second sets of resource reservation information [Fig. 8(b), ¶ 101; dividing the entire frequency resources, into the N.sub.F number of resource units and the entire time resources into the N.sub.T number of resource units so that a resource pool may be repeated with a period of N.sub.T subframes]; and 
transmitting, by the first wireless device,  a signal during the transmission interval [Fig. 8, ¶ 101; transmitting  a D2D signal], wherein the signal includes the first set of resource reservation information during the first set of resources [¶ 102; the D2D signal may include a scheduling assignment (SA or physical sidelink control channel (PSCCH)) that correspond to a signal including information on a resource position of a D2D data channel, a D2D data channel that corresponds to a resource pool used by a transmitting UE to transmit user data, and a discovery channel that correspond to a resource pool for a message that enables a neighboring UE to discover transmitting UE transmitting information such as ID of the UE].
CHAE disclose all aspects of claim invention set forth above, but does not explicitly disclose wherein the signal includes the first set of resource reservation information during a first set of resources “and at least one of the second sets of resource reservation information during additional resources of the transmission interval”.
However, Loehr discloses wherein the signal includes the first set of resource reservation information during a first set of resources and at least one of the second sets of resource reservation information during additional resources of the transmission interval [Fig. 8, 17, ¶¶ 188, 340-341; wherein the sidelink control information message include the multiple sidelink destination groups (i.e., by including multiple corresponding IDs), for example, when the first group destination ID in the SCI points to destination A and the second group destination ID points to destination B, then, in case there are two transport blocks transmitted within the SC period/(transmission interval)].  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the signal includes the first set of resource reservation information during a first set of resources and at least one of the second sets of resource reservation information during additional resources of the transmission interval” as taught by Loehr in the system of CHAE, so that it would perform a direct communication transmission of the generated sidelink control information message and of data destined to the determined at least two sidelink destination groups over the direct sidelink connection [see Loehr, ¶ 250].

Regarding claim 2, the combined system of CHAE and Loehr discloses the method of claim 1.
CHAE further discloses determining a priority associated with reservation of the one or more second transmission resources by the one or more second wireless devices, wherein the at least one of the second sets of resource reservation information is identified based at least on relative priorities [¶¶ 117, 127; determine by selecting a highest-priority synchronization source from among the anchor carriers when resource selection or transmission power allocation].

Regarding claim 4, the combined system of CHAE and Loehr discloses the method of claim 2.
CHAE further discloses wherein the priority is based at least on one or more reference signal received power (RSRP) parameters associated with the second sets of resource reservation information [¶¶ 127; wherein the priority is monitored in each carrier, S -RSRPs may be measured in the carriers and a synchronization source and carrier with largest S -RSRP measurements may be selected].

Regarding claim 10, CHAE discloses a method for wireless communications at a first wireless device [Fig. 8, ¶ 101; method of first UE (UE1) and second UE (UE2) performing D2D communication], comprising:
 receiving a signal from a second wireless device [Fig. 8, ¶ 101; receiving  a D2D signal], wherein the signal comprises a first set of resource reservation information associated with one or more transmission resource reservations of the second wireless device and a second set of resource reservation information associated with one or more transmission resource reservations of one or more additional wireless devices [¶ 102; the D2D signal may include a scheduling assignment (SA or physical sidelink control channel (PSCCH)) that correspond to a signal including information on a resource position of a D2D data channel, a D2D data channel that corresponds to a resource pool used by a transmitting UE to transmit user data, and a discovery channel that correspond to a resource pool for a message that enables a neighboring UE to discover transmitting UE transmitting information such as ID of the UE].
CHAE disclose all aspects of claim invention set forth above, but does not explicitly disclose determining whether the one or more transmission resource reservations of the one or more additional wireless devices is to be excluded for use by the first wireless device.
However, Loehr discloses determining whether the one or more transmission resource reservations of the one or more additional wireless devices is to be excluded for use by the first wireless device [¶ 155; A set of resources selected by the WTRU for transmission may be excluded from the set of available resources].  
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “determining whether the one or more transmission resource reservations of the one or more additional wireless devices is to be excluded for use by the first wireless device” as taught by Loehr in the system of CHAE, so that it would perform resource selection and/or reselection based on a detection of network scheduled sidelink/V2X transmission [see Loehr, ¶ 8].

Regarding claims 17, 18, and 20, the claims recite an apparatus for wireless communications comprising: a processor and memory coupled to the processor (See, SHAE, Fig. 15, ¶ 154; a UE 20 comprising a processor 23, a memory 24) to perform the functions of the method recited as in claims 1, 2, and 4, respectively; therefore, claims 17, 18, and 20, are rejected along the same rationale that rejected in claims 1, 2, and 4, respectively.

Regarding claim 26, the claim recites an apparatus for wireless communications comprising: a processor and memory coupled to the processor (See, SHAE, Fig. 15, ¶ 152; a transmission point 10 comprising a processor 13, a memory 14) to perform the functions of the method recited as in claim 10; therefore, claim 26 is rejected along the same rationale that rejected in claim 10.

Regarding claims 31 and 32, the claims recite an apparatus to perform the functions of the method recited as in claims 1 and 2, respectively; therefore, claims 31 and 32 are rejected along the same rationale that rejected in claims 1 and 2, respectively.

Regarding claim 34, the claim recites apparatus for wireless communication at a first wireless device to perform the functions of the method recited as in claim 10; therefore, claim 34 is rejected along the same rationale that rejected in claim 10.

Regarding claims 36- 37, the claims recite non-transitory computer-readable medium storing code for wireless communication at a first wireless device to perform the functions of the method recited as in claims 1-2; therefore, claims 36-37 are rejected along the same rationale that rejected in claims 1-2.

Regarding claim 39, the claim recites non-transitory computer-readable medium storing code for wireless communication at a first wireless device to perform the functions of the method recited as in claim 10; therefore, claim 39 is rejected along the same rationale that rejected in claim 10.

Claims 3 and 19 are rejected under 35 U.S.C. 103 unpatentable over CHAE et al. (US 2020/0267671) in view of Loehr et al. (US 2018/0139724), and further in view of BASU et al. (US 2019/0116586).

Regarding claim 3, the combined system of CHAE and Loehr discloses the method of claim 3, but does not explicitly disclose wherein the priority is based at least in part on a distance between the first wireless device and each of the one or more second wireless devices.
However, BASU discloses wherein the priority is based at least in part on a distance between the first wireless device and each of the one or more second wireless devices [¶ 291; relative priorities may be assigned to the plurality of radio resource pools based on the distance from the actual location of the vehicular UE, such that radio resource pools associated with a nearby or further away location will be assigned a high priority].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the priority is based at least in part on a distance between the first wireless device and each of the one or more second wireless devices” as taught by BASU in the combined system of CHAE and Loehr, so that it would to obtain a first function describing a first plurality of possible locations of the transceiver [see BASU, ¶ 81].

Regarding claim 19, the claim recites the apparatus of claim 18 to perform the functions of the method recited as in claim 3; therefore, claim 19 is rejected along the same rationale that rejected in claim 3.

Claims 5 and 21 are rejected under 35 U.S.C. 103 unpatentable over CHAE et al. (US 2020/0267671) in view of Loehr et al. (US 2018/0139724), and further in view of ZHANG et al. (US 2020/0383114).

Regarding claim 5, the combined system of CHAE and Loehr discloses the method of claim 2, but does not explicitly disclose wherein the at least one of the second sets of resource reservation information included within the additional resources includes as many of the second sets of resource reservation information as will fit within the additional resources, based at least in part on the priority.
However,  ZHANG discloses wherein the at least one of the second sets of resource reservation information included within the additional resources includes as many of the second sets of resource reservation information as will fit within the additional resources, based at least in part on the priority [¶ 50; wherein the detected Physical Sidelink Control CHannel (PSCCH) transmitted by the second UE on one or more carriers contain information of a priority of data transmission of the second UE and a resource reservation interval of the second UE, etc, in which the resource reservation interval P.sub.rsvp_TX assumed when determining available candidate single-subframe resources on each carrier, ¶ 60].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the signal includes the first set of resource reservation information during the first set of resources and at least one of the second sets of resource reservation information during additional resources of the transmission interval” as taught by ZHANG in the combined system of CHAE and Loehr, so that it would to reduce a minimum data transmission delay in the V2X communication and to adopt a multi-antenna transmission technology, in order to support applications with more demanding latency requirements while increasing a success rate of data reception in the V2X communication [see ZHANG, ¶ 7].

Regarding claim 21, the claim recites the apparatus of claim 18 to perform the functions of the method recited as in claim 5; therefore, claim 21 is rejected along the same rationale that rejected in claim 5.

Claims 6, 8, 22, 24, 33, and 38 are rejected under 35 U.S.C. 103 unpatentable over CHAE et al. (US 2020/0267671) in view of Loehr et al. (US 2018/0139724), and further in view of ALDANA et al. (US 2020/0120458).

Regarding claim 6, the combined system of CHAE and Loehr discloses the method of claim 1, but does not explicitly disclose aggregating the respective second sets of resource reservation information to be included in the additional resources.
However,  ALDANA discloses aggregating the respective second sets of resource reservation information to be included in the additional resources [¶¶ 285, 291; coexistence engine 1812 can aggregate the channel resource usage information from reporting communication devices located in a first area, and separately aggregate the channel resource usage information from reporting communication devices located in a different second area].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “aggregating the respective second sets of resource reservation information to be included in the additional resources” as taught by ALDANA in the combined system of CHAE and Loehr, so that it would to provide an alternate scheduling mode to this deterministic scheduling mode in which the base station [see ALDANA, ¶ 5].

Regarding claim 8, the combined system of CHAE and Loehr discloses the method of claim 1.
CHAE further discloses wherein at least one of the first set of resource reservation information or the second set of resource reservation information comprises a priority of the first wireless device or the second wireless device [¶ 130; different synchronization resources of the two UEs is monitored in multiple CCs]. 
The combined system of CHAE and Loehr does not explicitly disclose wherein at least one of the first set of resource reservation information or the second set of resource reservation information comprises a starting transmission time interval associated with a reserved resource set, an ending transmission time interval associated with the reserved resource set, a number of subchannels and a starting subchannel, a priority of the first wireless device or the second wireless device, a location information of the first wireless device or the second wireless device, a transmitter side protection parameter, a receiver side protection parameter, or some combination thereof.
However,  ALDANA discloses wherein at least one of the first set of resource reservation information or the second set of resource reservation information comprises a starting transmission time interval associated with a reserved resource set, an ending transmission time interval associated with the reserved resource set, a number of subchannels and a starting subchannel, a priority of the first wireless device or the second wireless device, a location information of the first wireless device or the second wireless device, a transmitter side protection parameter, a receiver side protection parameter, or some combination thereof [¶ 394; Deterministic scheduling communication devices 2904-2910 may then access the channel according to their respectively assigned channel resource allocations. Coexistence engine 2902 and deterministic scheduling communication devices 2904-2910 may perform this channel resource allocation process over one or more allocation periods before ending the reservation window].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein at least one of the first set of resource reservation information or the second set of resource reservation information comprises a starting transmission time interval associated with a reserved resource set, an ending transmission time interval associated with the reserved resource set, a number of subchannels and a starting subchannel, a priority of the first wireless device or the second wireless device, a location information of the first wireless device or the second wireless device, a transmitter side protection parameter, a receiver side protection parameter, or some combination thereof” as taught by ALDANA in the combined system of CHAE and Loehr, so that it would to provide an alternate scheduling mode to this deterministic scheduling mode in which the base station defines a resource block for vehicular communication devices to use contention to acquire specific channel resources [see ALDANA, ¶ 5].

Regarding claims 22 and 24, the claim recite the apparatus of claim 18 to perform the functions of the method recited as in claims 6 and 8, respectively; therefore, claims 22 and 24 are rejected along the same rationale that rejected in claims 6 and 8, respectively.

Regarding claim 33, the claim recites the apparatus of claim 31 to perform the functions of the method recited as in claim 8; therefore, claim 33 is rejected along the same rationale that rejected in claim 8.

Regarding claim 38, the claim recites the apparatus of claim 36 to perform the functions of the method recited as in claim 8; therefore, claim 38 is rejected along the same rationale that rejected in claim 8.

Claims 9 and 25 are rejected under 35 U.S.C. 103 unpatentable over CHAE et al. (US 2020/0267671) in view of Loehr et al. (US 2018/0139724), and further in view of Basu et al. (US 2019/0254006).

Regarding claim 9, the combined system of CHAE and Loehr discloses the method of claim 1.
Loehr further discloses determining to forward the one or more second transmission resources that are selected for transmission by one or more second wireless devices [¶ 210; D2D-enabled UEs within coverage forwarded the D2D resource pool configuration to those out-of-coverage devices near the cell boundary]; wherein the signal is transmitted to the receiving device based at least on the determination to forward the one or more second transmission resources [¶ 210; wherein the D2D-capable UEs will have preconfigured resource pool(s) for transmission of D2D SAs and data for use while out of coverage].
The combined system of CHAE and Loehr discloses determining to forward the one or more second transmission resources that are selected for transmission by one or more second wireless devices “based at least on a location of the first wireless device, a location of the one or more second wireless devices, a location of a receiving device, a network configuration, or some combination thereof”.
However, Basu discloses determining to forward the one or more second transmission resources that are selected for transmission by one or more second wireless devices “based at least in part on a location of the first wireless device, a location of the one or more second wireless devices, a location of a receiving device, a network configuration, or some combination thereof” [¶¶ 135, 291-292; UEs that are well enough in cell coverage (e.g., good RSRP and RSRQ measurement values of the serving cell), but are not close to the cell center, can be a good option for forwarding the PD2DSCH];
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “determining to forward the one or more second transmission resources that are selected for transmission by one or more second wireless devices “based at least in part on a location of the first wireless device, a location of the one or more second wireless devices, a location of a receiving device, a network configuration, or some combination thereof”” as taught by Basu in the combined system of CHAE and Loehr, so that it would to provide indicating radio resources usable by the transmitting terminal for performing the direct communication transmission to a receiving terminal over the direct link connection, wherein the preconfigured transmission radio resource pool is usable when the transmitting terminal is in coverage of a cell of a base station [see Basu, ¶ 192].

Regarding claim 25, the claim recites the apparatus of claim 17 to perform the functions of the method recited as in claim 9; therefore, claim 25 is rejected along the same rationale that rejected in claim 9.

Claims 11-15, 27-30, 35, and 40 are rejected under 35 U.S.C. 103 unpatentable over CHAE et al. (US 2020/0267671) in view of Loehr et al. (US 2018/0139724), and further in view of Parron et al. (US 2019/0394786).

Regarding claim 11, the combined system of CHAE and Loehr discloses the method of claim 10, does not explicitly disclose wherein the second set of resource reservation information comprises a starting transmission time interval associated with the one or more transmission resource reservations of the one or more additional wireless devices, an ending transmission time interval associated with the one or more additional wireless devices, a priority of each of the one or more additional wireless devices, a location of the one or more additional wireless devices, a transmitter side protection parameter associated with each of the one or more additional wireless devices, a receiver side protection parameter associated with each of the one or more additional wireless devices, or some combination thereof .
However,  Parron discloses wherein the second set of resource reservation information comprises a starting transmission time interval associated with the one or more transmission resource reservations of the one or more additional wireless devices, an ending transmission time interval associated with the one or more additional wireless devices, a priority of each of the one or more additional wireless devices, a location of the one or more additional wireless devices, a transmitter side protection parameter associated with each of the one or more additional wireless devices, a receiver side protection parameter associated with each of the one or more additional wireless devices, or some combination thereof [¶¶ 127-128, 145; the SCI signaling may include location information; for instance, the location information may include absolute or relative coordinate of UE 102, a zone ID, a radius in which UEs 102 are supposed to mute transmission and/or other information].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein at least one of the first set of resource reservation information or the second set of resource reservation information comprises a starting transmission time interval associated with a reserved resource set, an ending transmission time interval associated with the reserved resource set, a number of subchannels and a starting subchannel, a priority of the first wireless device or the second wireless device, a location information of the first wireless device or the second wireless device, a transmitter side protection parameter, a receiver side protection parameter, or some combination thereof” as taught by Parron in the combined system of CHAE and Loehr, so that it would to enable sidelink communication and to target high reliability of reception [see Parron, ¶ 3].

Regarding claim 12, the combined system of CHAE, Loehr, and Parron discloses the method of claim 11.
Parron further discloses wherein the transmitter side protection parameter may include a distance, a reference signal receive power (RSRP), or some combination thereof [¶¶ 105, 206; wherein the triggering conditions are based on one or more of: a received power threshold or a reference signal received power ( RSRP) threshold for detected sidelink transmissions, and a priority threshold for detected sidelink transmissions].

Regarding claim 13, the combined system of CHAE, Loehr, and Parron discloses the method of claim 12.
The combined system of CHAE and Loehr does not explicitly disclose further comprising: 
refraining from transmitting during the one or more transmission resource reservations of the one or more additional wireless devices based at least in part on at least one of the priority of the one or more additional wireless devices, or the distance or RSRP included in a protection parameter.
However, Parron discloses further comprising: 
refraining from transmitting during the one or more transmission resource reservations of the one or more additional wireless devices based at least in part on at least one of the priority of the one or more additional wireless devices, or the distance or RSRP included in a protection parameter [¶¶ 105-106, 177, 207; refraining from allocation for the sidelink transmissions such as a resource is reserved with certain set of resource reservation periods (for instance, 100 msec, 200 msec and/or other) based on a priority of a detected sidelink transmission and a measurement (such as received power, RSRP and/or other) of the detected sidelink transmission].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “refraining from transmitting during the one or more transmission resource reservations of the one or more additional wireless devices based at least in part on at least one of the priority of the one or more additional wireless devices, or the distance or RSRP included in a protection parameter” as taught by Parron in the system of CHAE and Loehr, so that it would to enable sidelink communication and to target high reliability of reception [see Parron, ¶ 3].

Regarding claim 14, the combined system of CHAE and Loehr discloses the method of claim 10.
wherein the first set of resource reservation information comprises a starting transmission time interval associated with the one or more transmission resource reservations of the second wireless device, an ending transmission time interval associated with the one or more transmission resource reservations of the second wireless device, a priority of the second wireless device, a transmitter side protection parameter associated with the second wireless device, a receiver side protection parameter associated with the second wireless device, or some combination thereof.
However, Parron discloses wherein the first set of resource reservation information comprises a starting transmission time interval associated with the one or more transmission resource reservations of the second wireless device, an ending transmission time interval associated with the one or more transmission resource reservations of the second wireless device, a priority of the second wireless device, a transmitter side protection parameter associated with the second wireless device, a receiver side protection parameter associated with the second wireless device, or some combination thereof [¶¶ 105, 132, 149, 177; the PSSCH indication may include a sidelink V2X MAC CONTROL CE comprising priority information, a resource reservation interval/period, such as a period of muted resource occasions; a mute /reservation interval, for instance a timer configuration to indicate for how long a command is to be valid].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the first set of resource reservation information comprises a starting transmission time interval associated with the one or more transmission resource reservations of the second wireless device, an ending transmission time interval associated with the one or more transmission resource reservations of the second wireless device, a priority of the second wireless device, a transmitter side protection parameter associated with the second wireless device, a receiver side protection parameter associated with the second wireless device, or some combination thereof” as taught by Parron in the system of CHAE and Loehr, so that it would to enable sidelink communication and to target high reliability of reception [see Parron, ¶ 3].

Regarding claim 15, the combined system of CHAE, Loehr, and Parron discloses the method of claim 14.
The combined system of CHAE, Loehr does not explicitly disclose further comprising:
 refraining from transmitting during the one or more transmission resource reservations of the one or more additional wireless devices based at least in part on the receiver side protection parameter associated with the second wireless device, a reference signal receive power (RSRP) associated with the second wireless device, a distance between the first wireless device and the second wireless device, and feedback received pertaining to communications with the second wireless device.
However, Parron discloses further comprising: 
refraining from transmitting during the one or more transmission resource reservations of the one or more additional wireless devices based at least in part on the receiver side protection parameter associated with the second wireless device, a reference signal receive power (RSRP) associated with the second wireless device, a distance between the first wireless device and the second wireless device, and feedback received pertaining to communications with the second wireless device [¶¶ 105-106, 177, 207; refraining from allocation for the sidelink transmissions such as a resource is reserved with certain set of resource reservation periods (for instance, 100 msec, 200 msec and/or other) based on a priority of a detected sidelink transmission and a measurement (such as received power, RSRP and/or other) of the detected sidelink transmission].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “refraining from transmitting during the one or more transmission resource reservations of the one or more additional wireless devices based at least in part on at least one of the priority of the one or more additional wireless devices, or the distance or RSRP included in a protection parameter” as taught by Parron in the system of CHAE and Loehr, so that it would to enable sidelink communication and to target high reliability of reception [see Parron, ¶ 3].

Regarding claims 27-30, the apparatus of claim 26 to perform the functions of the method recited as in claims 11-14, respectively; therefore, claims 27-30 are rejected along the same rationale that rejected in claims 11-14, respectively.

Regarding claim 35, the claim recites the apparatus of claim 34 to perform the functions of the method recited as in claim 11; therefore, claim 35 is rejected along the same rationale that rejected in claim 11.

Regarding claim 40, the claim recites the apparatus of claim 39 to perform the functions of the method recited as in claim 11; therefore, claim 40 is rejected along the same rationale that rejected in claim 11.

Allowable Subject Matter
Claims 7, 16, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday through Friday from 7:30 A.M. to 4:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHONG LA/Primary Examiner, Art Unit 2469